     Case 3:19-cr-00185 Document 6 Filed 08/13/19 Page 1 of 1 PageID #: 14



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                 CRIMINAL ACTION NO. 3:19-00185

JEFFREY S. MILLER


                                           ORDER


       Each party has filed a motion to continue the plea hearing in this matter. ECF Nos. 4, 5.

For good cause shown, the Court GRANTS the motions and reschedules the plea hearing for

September 3, 2019, at 1:30 p.m.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                            ENTER:        August 13, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
